Citation Nr: 0425024	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic liver disease, 
to include hepatitis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1975 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2, 2004.  This matter was 
originally on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In an April 2004 statement in support of claim, the veteran 
stated that he was no longer working due to side effects from 
his medication plus increased bouts of fatigue, nausea, and 
dizziness.  As it is unclear whether the veteran wishes to 
make a claim for TDIU benefits, this matter is referred to 
the RO for appropriate action.  


FINDING OF FACT

Hepatitis C has been related by competent medical evidence to 
intravenous drug abuse.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty, and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's April 2004 Remand, the veteran was 
afforded a VA examination to determine the etiology of his 
hepatitis C.  In addition, development contemplated by the 
VCAA was undertaken, including obtaining the veteran's 
service personnel records.  Finally, the RO issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that the RO complied with the 
Board's [date] Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim for 
service connection.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
records held by Federal agencies.  While the April 2004 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to furnish medical evidence showing a 
current diagnosis of hepatitis C; evidence that he was 
diagnosed with hepatitis C in service or that he had symptoms 
of hepatitis C in service or that he was exposed to certain 
hepatitis C risk factors in service; and evidence of a 
relationship between his current hepatitis C and the 
infection, symptoms, or risk factor exposure he had in 
service.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA. 

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received on February 11, 2003.  Thereafter, 
in a rating decision dated in July 2003 a previous denial of 
service connection for chronic active hepatitis C was 
confirmed and continued.  Only after that rating action was 
promulgated did the RO, on April 16, 2004, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
re-transfer and re-certification of his case to the Board, 
and the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
outpatient records.  Further, the veteran was afforded two VA 
examinations in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 
U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

The veteran's service medical records reveal that the veteran 
was hospitalized for 15 days in June 1976 with viral 
hepatitis.  A June 24, 1976 Narrative Summary advised that 
the veteran should be cautioned to avoid the use of drugs and 
alcohol and that he should be enrolled in the Drug and 
Alcohol Program after his return to his unit because of his 
problems with both heroin use and alcohol.  The veteran's 
October 1976 Report of Medical Examination for separation 
purposes indicates that the veteran exhibited needle marks.  
The veteran's DD214 lists "personal drug abuse" under 
remarks.  

A February 1977 VA examination notes that while overseas, the 
veteran began using heroin which continued until the time of 
his discharge.  

The veteran's post-service medical records indicate that the 
veteran has been diagnosed with chronic hepatitis C.  VA 
outpatient treatment records dated in February 2002 indicate 
that the veteran used heroin, marijuana and some 
hallucinogens in the 1970s.

In April 2003, the veteran completed VA's Risk Factors for 
Hepatitis Questionnaire.  The veteran denied ever using 
intravenous drugs or intranasal cocaine.  He also denied 
having hemodialysis, acupuncture with non-sterile needles, or 
a blood transfusion.

A VA examination in May 2003 noted that the veteran stated 
that he smoked heroin, but denied using IV drugs while in the 
military.  The veteran also stated that he got his first 
tattoo only ten years before, long after he contracted 
hepatitis.  The veteran was diagnosed with hepatitis C.  In a 
July 2003 addendum to the May 2003 VA examination, the 
examiner opined that in regards to IV heroin use and venereal 
disease, the heroin use was much more likely to be the mode 
of transmission of the veteran's hepatitis C.

An addendum attached to the veteran's September 2003 VA Form 
9 acknowledged that the evidence shows that the veteran 
contracted a venereal disease and used IV heroin.  He argued, 
however, that equal weight should be given to the fact that 
he shared razor blades with other soldiers.  In addition, the 
veteran stated that he did not deny or affirm any intravenous 
drug use.

In an April 2004 statement in support of claim, the veteran 
stated that his primary care physician's assistant indicated 
that she was going to put in the veteran's file that there 
was an equal chance that he contracted hepatitis C in the 
field while doing service-related activities.  The veteran 
also completed a second hepatitis questionnaire.  He 
acknowledged IV drug use but stated that it was a small group 
and he was the only one who got hepatitis in service.  He 
also acknowledged sharing razors and passing around c-ration 
cans with jagged edges, handling equipment with blood on it, 
and having a blood transfusion in 2003.  The veteran denied 
intranasal cocaine, engaging in high-risk sexual activity, 
having acupuncture with non-sterile needles.

A VA examination was conducted in May 2004.  The VA examiner 
opined that the veteran's current hepatitis C is related to 
the hepatitis documented during the veteran's service.  The 
examiner also indicated that one of the most likely causes of 
contracting hepatitis C is intravenous drug abuse, with 
transfusions being next and sexual activity being related but 
less likely than IV drug abuse or transfusions.  The examiner 
stated, "Therefore, it would appear that the most likely 
cause of this veteran's hepatitis C would be intravenous drug 
abuse while [on] active duty.  Therefore, it appears that 
this current hepatitis C is related to his hepatitis which 
was documented during the veteran's active duty service.  The 
exact cause cannot be specifically stated, but since this 
veteran does have intravenous drug abuse documented in his 
medical records, and with the intravenous drug use and 
sharing of needles one [of] the most common causes of 
contracting hepatitis C, it would appear that the intravenous 
drug abuse was the most likely cause of his contracting 
hepatitis C.  The examiner noted that although the veteran 
had sexual activity while on active duty with a female from 
whom he obtained a venereal disease, this possible source was 
not as prevalent as intravenous drug abuse or receiving 
transfusions.   

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.  The May 
2003 VA examiner opined that the most likely mode of 
transmission of the veteran's hepatitis C was his heroin use.  
The May 2004 VA examiner cited the two prominent risk factors 
that cause hepatitis C, IV drug use and transfusions.  
Although he was unable to state the exact cause that led to 
the veteran's disability, it was his opinion that intravenous 
drug abuse was the most likely cause since intravenous drug 
abuse was documented in his medical records.  

The record contains no competent opinion to refute those of 
the VA examiners.  Therefore, the Board finds the VA 
examiners' opinions as to the more likely source of the 
veteran's hepatitis C infection to be persuasive.

Having found the VA examiners' opinions that the veteran's 
history of intravenous drug abuse was the likely source of 
the veteran's hepatitis to be persuasive, the Board observes 
that 38 U.S.C.A. § 1131 states that "no compensation shall 
be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. § 3.1(n), 3.301.  Thus, the law clearly states that 
for claims filed after October 31, 1990, direct service 
connection for disability that is a result of the claimant's 
own use of drugs is precluded for purposes of all VA 
benefits.  See 38 C.F.R. § 3.301(a).  The evidence of record 
clearly demonstrates a history of drug abuse which the 
veteran has reported began in service.  Pertinent regulations 
clearly prohibit service connection for a disability which is 
the result of illegal drug use.  The Board further finds no 
basis for consideration of the veteran's in-service drug use 
as merely occasional or therapeutic or otherwise within 
circumstances to exempt such from being considered 
misconduct.  The veteran himself has admitted to in-service 
intravenous drug use.  Under such circumstances, service 
connection for hepatitis C cannot be established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for chronic liver disease, 
to include hepatitis, is denied.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



